Citation Nr: 0823045	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-31 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastric motility 
disorder, gastroparesis, esophageal dysmotility, and status 
post Nissen fundoplication and percutaneous endoscopic 
gastrostomy/percutaneous endoscopic jejunostomy (PEG/PEJ) in 
place.

2.  Entitlement to service connection for multiple sclerosis.

3.  Entitlement to an initial compensable rating for status 
post bilateral partial oophorectomy and ovarian cyst.

4.  Entitlement to a 10 percent rating based upon multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

When the veteran's appeal was most recently before the Board 
in September 2007, it was remanded in order to afford the 
veteran a hearing.  In February 2008, a Board hearing before 
the undersigned Veterans Law Judge was held at the St. 
Petersburg RO.  A transcript of that hearing is of record.

The issues of entitlement to an initial compensable 
evaluation for status post bilateral partial oophorectomy and 
ovarian cyst and entitlement to a 10 percent rating based 
upon multiple, noncompensable service-connected disabilities 
under 38 C.F.R. § 3.324 are addressed in the remand that 
follows the order section of this decision.




FINDINGS OF FACT

1.  The veteran's gastric motility disorder, gastroparesis, 
esophageal dysmotility, and status post Nissen fundoplication 
and PEG/PEJ in place are etiologically related active duty.

2.  The veteran's multiple sclerosis was not present during 
the veteran's active duty service or manifested within seven 
years after discharge, nor is multiple sclerosis otherwise 
shown to be related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  A gastric motility disorder, gastroparesis, esophageal 
dysmotility, and status post Nissen fundoplication and 
PEG/PEJ in place were incurred during active duty.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).
  
2.  Multiple sclerosis was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have incurred or aggravated during such service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the digestive disorder, the Board notes that 
the veteran has been provided all required notice, to include 
notice pertaining to the disability-rating and effective-date 
elements of the claim.  In addition, the evidence currently 
of record is sufficient to substantiate this claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

With respect to the multiple sclerosis claim, the record 
reflects that the RO provided the veteran with the notice 
required under the VCAA, by letter mailed in October 2004, 
prior to its initial adjudication of the claims.  Although 
the veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claim 
until after the claim was initially adjudicated, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
multiple sclerosis.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.  

The Board also notes that the veteran was not afforded a VA 
examination in response to her multiple sclerosis claim.  VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

A claimant must show more than a current disability to 
trigger the duty to assist.   Rather, there also must be at 
least some probative suggestion of a causal connection 
between the disability and military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link (or nexus) must be competent, meaning 
by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.  
Admittedly, the threshold for the duty to arrange an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   However, here, the claims file contains no 
suggestion or other indication that the veteran's multiple 
sclerosis was manifest in service or within the seven year 
presumptive period.  Therefore, the evidence in this case is 
sufficient to decide the claim.  Moreover, there is no 
reasonable possibility that a VA examination would result in 
evidence to substantiate the claim.  Accordingly, the Board 
has determined that VA is not obliged to afford the veteran a 
VA examination in response to her claim. 
 
The Board also notes that the service medical records and 
pertinent post-service medical records have been obtained.  
The veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate her claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  


Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
multiple sclerosis becomes manifest to a degree of 10 percent 
or more within seven years from date of discharge or release 
from service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Digestive Disorder 

Having resolved all reasonable doubt in favor of the veteran, 
the Board concludes that service connection is warranted for 
the veteran's digestive disorder.  In this regard, the Board 
notes that the veteran was treated during service on multiple 
occasions for complaints of abdominal pain, vomiting, nausea, 
diarrhea, gastroenteritis, and irritable bowel syndrome.  
Although no stomach disorder was noted on her separation 
examination report, the veteran did note in her January 1986 
report of medical history, a history of stomach, liver or 
intestinal trouble.  

Although the post-service medical evidence does not reflect 
any complaints of abdominal pain until 1994, both the veteran 
and her spouse during the February 2008 personal hearing, 
have reported a continuity of symptomatology since her 
discharge from service.  Furthermore, the veteran explained 
that she failed to keep copies of medical records showing 
treatment immediately after her discharge from service and 
that the records have been destroyed.  The Board has found 
the veteran's contentions concerning her in-service stomach 
disorder and a continuity of symptomatology since service to 
be credible.

Additional evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran's digestive disorder is related to service.  The 
Board must therefore weigh the credibility and probative 
value of these opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In June 2005 the veteran was afforded a VA examination by 
P.G., M.D.  Following review of the veteran's medical chart 
and examination of the veteran, the examiner opined that 
since the veteran's stomach symptoms during service were 
vague and variable and there was a gap of 14 years of 
probable lack of symptoms, until 1999, it was less likely 
than not that her stomach disorder originated in service.  
The examiner reiterated his opinion in a July 2005 addendum 
and again in a November 2005 VA examination report.

The veteran was again afforded a VA examination in June 2005 
by G.G.L, M.D.  Dr. G.G.L. thoroughly examined the veteran 
and reviewed all pertinent records and concluded that the 
veteran's current nausea and vomiting were related to her 
stomach symptomatology which started while she was in the 
military service.  Dr. G.G.L. also noted that the veteran's 
current documented disorder of chronic gastritis with 
motility disorder, gastroparesis and esophageal dysmotility, 
status post Nissan fundoplication and tube feeding in place 
with PEG/PEJ, causes nausea and vomiting.    

In sum, the Board has found the veteran's contentions 
concerning her continuity of symptomatology since service to 
be credible and consistent with the medical evidence 
contained in her claims folder.  The medical evidence 
confirms that she has a current digestive disorder.  Although 
there are conflicting opinions concerning the etiology of her 
disorder, the Board has not found the opinion of Dr. P.G. to 
be more probative than that of Dr. G.G.L..  Dr. P.G. relies 
on the fact that he reviewed a letter dated December 12, 
2002, written to Dr. Englander from Dr. Toskes, which states 
that the veteran's stomach symptomatology did not begin until 
1999.  However, the medical evidence on file clearly shows 
stomach symptomatology beginning as early as 1994 and as 
noted above the Board has found the veterans' testimony 
concerning a continuity of symptomatology since her discharge 
from service to be credible.  In this regard, the Board notes 
that Dr. G.G.L.'s opinion, which links the veteran's 
digestive disorder to service, is consistent with the 
evidence of record.  

In the Board's opinion, the evidence supporting the claim is 
at least in equipoise with that against the claim.  
Accordingly, the veteran is entitled to service connection 
for this disability.

Multiple Sclerosis

With regard to the veteran's claim that she is entitled to 
service connection for multiple sclerosis, the Board notes 
that service medical records are negative for any evidence of 
multiple sclerosis.  The post-service medical evidence does 
not document a diagnosis of the disease until 2005, which is 
more than 19 years after the veteran was discharged from 
active duty.  

The veteran has provided a statement from A.H.B., M.D., dated 
in January 2008, which indicates that the veteran was treated 
at his facility for multiple sclerosis and it was possible 
that when she was in the service she may have had multiple 
sclerosis at that time.

Dr. A.H.B.'s January 2008 opinion is speculative.  The Court 
has held that medical opinions that are speculative, general, 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  In addition, Dr. A.H. 
B.'s opinion is not properly supported, and there is no 
indication that he reviewed the veteran's pertinent medical 
history, to include her service medical records.

While the Board has also considered the statements of the 
veteran and her spouse, as laypersons, they are not qualified 
to render an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, service connection is not in order for multiple 
sclerosis.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.


ORDER

Entitlement to service connection for gastric motility 
disorder, gastroparesis, esophageal dysmotility, and status 
post Nissen fundoplication and (PEG/PEJ) in place is granted.

Entitlement to service connection for multiple sclerosis is 
denied.


REMAND

Although the veteran was afforded a VA gynecological 
examination in June 2005, the report of that examination is 
not adequate for rating purposes because it does not address 
all of the relevant criteria for rating the partial removal 
of the veteran's ovaries and a cyst on the left ovary.  
38 C.F.R. § 4.116, Diagnostic Code 7615 (2007).  Therefore, 
the Board is of the opinion that a current VA examination is 
warranted.

In light of the fact that the Board granted the veteran's 
claim of service connection for a digestive disorder, as well 
as the need to remand the increased rating claim, the Board 
finds that the claim for a 10 percent rating due to multiple 
noncompensable disabilities is inextricably intertwined with 
these claims, and that the claims should be considered 
together.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The veteran should be afforded a VA 
gynecological examination by an 
examiner with appropriate expertise, to 
determine the current nature and 
severity of her service-connected 
bilateral partial removal of her 
ovaries and cyst on the left ovary.  
The examiner should address whether 
pelvic pain or heavy or irregular 
bleeding is present, whether controlled 
or not controlled by treatment, whether 
bowel or bladder lesions are present 
and whether the symptoms require 
continuous treatment.  The claims 
folders, including a copy of this 
remand, must be made available to and 
reviewed by the examiner, and the 
examiner should note such review in the 
examination report.  Any indicated 
studies must be performed.

2.  The RO or the AMC should also 
undertake any other indicated 
development.

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


